PER CURIAM.
We remand to strike from the order of probation revocation the finding that appellant violated his probation by failing to pay supervision costs. The state failed to present evidence establishing appellant’s ability to pay. Watkins v. State, 368 So.2d 363 (Fla. 2d DCA 1979). We, however, affirm the revocation order and judgment based on the trial court’s findings that appellant: (1) failed to submit monthly reports; (2) changed his residence without consent; and (3) was charged by information with burglary and armed robbery.
REMANDED.
OTT, C.J., and DANAHY and CAMPBELL, JJ., concur.